      Case 2:19-cr-00219-EEF-JCW Document 108 Filed 01/27/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                        *     CRIMINAL NO. 19-219

                      v.                         *     SECTION: “L”

 DAMIAN K. LABEAUD                               *
   a/k/a Damian Kevin Lebeaud
   a/k/a Damien K. Lebeaud                       *
 LUCINDA THOMAS
 MARY WADE                                       *
 JUDY WILLIAMS
   a/k/a Judy Lagarde                            *
 DASHONTAE YOUNG
 GENETTA ISRAEL                                  *
 MARIO SOLOMON
   a/k/a Mario Salomon                           *
 LARRY WILLIAMS
                                                 *

                                        *        *        *

                                   PROTECTIVE ORDER

       Upon consideration of the United States’ Unopposed Motion for Entry of a Protective

Order pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure and the record in this

case, the Court finds good cause for the Motion and hereby ORDERS:

       1.      Documents, materials, and information the United States provides as discovery in

this matter that may contain personal, confidential, identifying information of individuals,

including individual identifying information of health insurance beneficiaries, shall be described

as “covered information” for purposes of this Order.

       2.      Pursuant to Rule 49.1 of the Federal Rules of Criminal Procedure, defense counsel

and the Defendants shall not file these documents with or submit them to the Court or reproduce

their contents in any court filing unless the document or filing is placed under seal or all


                                                1
       Case 2:19-cr-00219-EEF-JCW Document 108 Filed 01/27/20 Page 2 of 3



information that would identify the subject of the document or filing has been removed.

        3.       The Defendants may possess covered information in order to assist his or her

counsel in the strategies to be deployed in the case, to include evaluation of the materials and

selection of experts. The Defendants are also free to work with hired experts and support personnel

in order to develop strategies for the utilization of the materials so long as those materials are not

made publicly available except as set out herein.

        4.       Associates and agents of defense counsel may possess covered information only as

necessary to perform work related to this litigation.

        5.       Third parties contracted by the United States or the defense to provide expert

analysis or testimony may possess covered information only as necessary to perform work related

to this litigation.

        6.       The Defendants, including his or her counsel and their personnel, and any non-

parties to whom defense counsel disclose these documents as permitted by this Order, may use

these documents only for purposes of the litigation, may disclose them to non-parties to this

litigation only as needed for the litigation, and are each subject to the confidentiality constraints

imposed by this Order. As to each expert, support personnel and the Defendants, a copy of this

Order will be transmitted to the individual receiving the information at or about the time of the

first exposure to the material and an email exchange will be preserved in which each person will

acknowledge their responsibility to abide by the terms of this Protective Order.

        7.       Defense counsel shall ensure that the Defendants (in the case of defense counsel)

or any third person who obtains access to covered information returns to defense counsel any such

information given to such individuals, or destroys such information, within 90 days of the final

conclusion of this litigation. The destruction of the material shall be memorialized in an email



                                                  2
      Case 2:19-cr-00219-EEF-JCW Document 108 Filed 01/27/20 Page 3 of 3



exchange with counsel responsible for the materials pursuant to this Order.

       8.      Within 90 days of the final conclusion of this litigation, the Defendants and defense

counsel shall return the documents designated confidential and all copies, as well as all notes,

memoranda, summaries, or other documents containing information from the designated

confidential documents, including digital copies, to counsel for the United States, or shall destroy

them and certify in writing to counsel for the United States that the documents have been

destroyed. Counsel for the United States will likewise certify to counsel for the defense that all

such similar materials provided in reciprocal discovery to the government have been destroyed

within the same 90 day time-frame set out above.

       9.      Upon entry of a final judgment in this matter and conclusion of any direct appeals,

defense counsel shall destroy or cause to be destroyed all copies of covered information provided

to it by the government, and the government shall destroy or cause to be destroyed all copies of

covered information provided to it by defense counsel, except as otherwise required to be

maintained pursuant to document retention policies.


       DONE AND ORDERED this 27th day of January 2020, at New Orleans, Louisiana.




                                                      ELDON E. FALLON
                                                         United
                                                      UNITED    States Magistrate
                                                              STATES   DISTRICTJudge
                                                                                  JUDGE




                                                 3
